COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Richard Andert Robins v. Commission for Lawyer Discipline
                            d/b/a Texas Bar a/k/a State Bar of Texas

Appellate case number:      01-19-00011-CV

Trial court case number:    2018-46488

Trial court:                61st District Court of Harris County

       Appellant, Richard Andert Robins, has filed a second motion to extend time to
March 16, 2021, to file a motion for en banc reconsideration. Appellant’s motion is
granted in part. Appellant is ordered to file a motion for en banc reconsideration, if any,
no later than seven days from the date of this order.
       No further extensions will be granted.
       It is so ORDERED.


Judge’s signature:   /s/ Sherry Radack
                      Acting individually     Acting for the Court

Date: February 18, 2021